Citation Nr: 0617033	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  04-27 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1.	Entitlement to service connection for a heart condition, 
including secondary to a service-connected depressive 
disorder and anxiety disorder.  

2.	Entitlement to compensation benefits under 38 U.S.C.A. § 
1151 (West 2002) for a right elbow condition.

3.	Entitlement to an initial compensable rating for residuals 
of a fracture of the right fifth metacarpal.

4.	Entitlement to an initial rating higher than 40 percent 
for residuals of a right shoulder separation, from November 
17, 2000 to July 7, 2002.

5.	Entitlement to a rating higher than 50 percent for 
residuals of a right shoulder separation, from July 8, 2002 
onward.

6.	Entitlement to special monthly compensation based on the 
need for the regular aid and attendance of another person.

7.	Entitlement to an effective date earlier than July 3, 2001 
for the award of service connection for a depressive disorder 
and anxiety disorder.

8.	Entitlement to an effective date earlier than July 20, 
2002, for the award of special month compensation on the 
basis of housebound status.


REPRESENTATION

Appellant represented by:	Mr. Robert V. Chisholm, 
Attorney at Law


ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from September 1970 
to August 1973.

This case comes to the Board of Veterans' Appeals (Board) 
from several rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Togus, Maine.

Regarding the claims for higher ratings for residuals of a 
fracture of the right fifth metacarpal and for residuals of a 
right shoulder separation, the veteran has appealed the 
ratings initially assigned following the grant of service 
connection for these disabilities.  So the Board must 
consider these claims in this context -- which includes 
determining whether his ratings should be "staged" to 
compensate him for times since the effective date of his 
award when the conditions may have been more severe than at 
other times during the course of his appeal.  See Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999).  And since, during 
the pendency of this appeal, in a May 2004 decision, the RO 
increased to 40 percent the initial evaluation for 
the veteran's right shoulder disability, from November 17, 
2000 to July 7, 2002, and to 50 percent as of July 8, 2002, 
onward, the Board has characterized this claim on appeal as 
involving two issues.  This, in effect, is a "staged" 
rating.  Note also that, irrespective of that May 2004 RO 
decision, the veteran has not received the highest available 
rating for his right shoulder disability or indicated he is 
content with his new ratings (for the entire time period 
under review) -- so he is presumed to be seeking even higher 
ratings.  See AB v. Brown, 6 Vet. App. 35, 39 (1993).

As discussed below, the Board will decide the claims for 
service connection for a heart condition and for section 1151 
benefits for a right elbow condition.  But the remaining 
claims require further evidentiary development, so they are 
being remanded to the RO via the Appeals Management Center 
(AMC).  VA will notify the veteran if further action is 
required on his part concerning these claims.


FINDINGS OF FACT

1.	The RO has provided the veteran with detailed and thorough 
notice regarding the procedures under the Veterans Claims 
Assistance Act (VCAA) for the evidentiary development of the 
claims for service connection for a heart condition and for 
section 1151 benefits due to a right elbow condition.  
Moreover, all relevant evidence necessary for an equitable 
disposition of these claims has been obtained.

2.	There is no competent evidence indicating the veteran has 
a heart condition that originated during his military 
service, within one year of his discharge, or which is 
otherwise causally related to his military service.

3.	In an April 2004 medical opinion addressing whether the 
veteran has a present cardiovascular disability that is 
etiologically related to his service-connected depressive 
disorder and anxiety disorder, a VA physician ruled out this 
purported relationship.
4.	The competent and persuasive evidence indicates the 
veteran did not sustain any additional disability following 
inpatient treatment rendered at a VA medical facility in 
January 1997 and December 1998 for transposition of the ulnar 
nerve in his right elbow.


CONCLUSIONS OF LAW

1.	The veteran does not currently have a heart condition that 
was incurred or aggravated during service or that is 
proximately due to or the result of a 
service-connected disability.  38 U.S.C.A. §§ 1110, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 3.102, 3.159, 3.303, 
3.310 (2005).

2.	The criteria are not met for compensation benefits under 
38 U.S.C.A. § 1151 for a right elbow condition.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. § 3.102, 3.159, 
3.358 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), became effective on November 9, 2000.  
Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  See, too, 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002) and       
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (both 
also discussing the VCAA content requirements).  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
"service connection" claim.  As previously defined by the 
courts, those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.

Upon receipt of an application for "service connection," 
therefore, VA is required  to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

Regarding the degree of disability element, Dingess/Hartman 
holds that a claimant must, at a minimum, be notified that 
should service connection be awarded, a schedular or 
extraschedular disability rating will be determined by 
applying relevant diagnostic codes in the rating schedule, 
found in Title 38, Code of Federal Regulations, to provide a 
disability rating from 0 percent to as much as 100 percent 
(depending on the disability involved) based on the nature of 
the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment.  Moreover, consistent with 
the statutory and regulatory history, that notice must 
provide examples of the types of medical and lay evidence 
that the claimant could submit (or ask VA to obtain) that are 
relevant to establishing a disability - e.g., competent lay 
statements describing symptoms, medical and hospitalization 
records, medical statements, employer statements, job 
application rejections, and any other evidence showing 
exceptional circumstances relating to the disability.
As to the effective date element, Dingess/Hartman holds that 
the claimant must be notified

that the effective date of an award of service 
connection and any assigned disability rating(s) 
will be determined based on when VA receives the 
claim, when the evidence that establishes the basis 
for a disability rating that reflects that level of 
disability was submitted, or on the day after the 
veteran's discharge from service if the claim that 
is the basis for which service connection is 
awarded is submitted within one year after 
discharge.  

Concerning the matter of timing, the Court states that the 
notice on the disability rating and effective date elements 
must be provided prior to an initial unfavorable decision by 
the agency of original jurisdiction (AOJ, i.e., RO).  
Such timely notice provides a meaningful opportunity for a 
claimant to act responsively and to participate effectively 
in the development of his or her claim.  

When a content-complying - but late, notice is provided, a 
question is raised as to whether the claimant was prejudiced 
by the late notice, and the answer to that question depends 
on the factual situation in a particular case.  See, too, 
Pelegrini II, 18 Vet. App. at 119-20 (where the Court also 
held, among other things, that VCAA notice, as required by 
38 U.S.C. § 5103(a), to the extent possible, must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits).  See, as well, 
Mayfield v. Nicholson, No. 05-7157 (Fed. Cir. April 5, 
2006).

While the decision in Dingess/Hartman talks about "service 
connection" and involves downstream initial rating and 
effective date claims, the impact of this decision is not 
limited to Fenderson v. West, 12 Vet. App. 119 (1999) - type 
situations involving the assignment of staged initial 
disability ratings.  Because the Court's decision is premised 
on the five elements of a service connection claim, it is the 
consensus opinion within the Department that the analysis 
employed can be analogously applied to any matter that 
involves any one of the five elements of a 
"service connection" claim.  For example, the notice for an 
increased rating claim needs to include a discussion of the 
effective date element, and the notice for a reopening claim 
needs to discuss both the rating and effective date elements, 
etc.  Similarly, even for claims that "fall beyond" 
the five basic elements of a service connection claim, such 
as special monthly compensation, pension, etc., the effective 
date to be assigned if the claim is granted is a matter that 
needs to be addressed in the VCAA notice.

In accordance with these requirements as to the content of 
sufficient VCAA notice, the veteran has received several 
notice letters that have addressed the claims presently under 
consideration.  Here, relevant to the claim for service 
connection for a heart condition (including as secondary to 
his service-connected psychiatric disorder), the RO has 
issued to the veteran VCAA notice letters dated in    
December 2000 and April 2001.  In the initial December 2000 
correspondence, the veteran was informed as to the additional 
evidence needed to substantiate his claim.  Also set forth 
was a discussion of the mutual obligation between VA and 
himself to obtain relevant medical evidence -- including the 
opportunity on his part to identify all pertinent records of 
treatment and to provide significant lay statements, and also 
the concomitant responsibility of VA to attempt to obtain 
those medical records for which treatment provider 
identification information and dates of treatment had been 
provided.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 
(2002).  The subsequent letter, send to him in April 2001, 
also contained substantially similar notice information.  

As for the claim for section 1151 benefits in connection with 
a claimed right elbow condition, the veteran has received a 
September 2002 notice letter relevant to that claim -- this 
correspondence likewise specifically addressed the first 
three "elements" of adequate VCAA notice as defined in 
Pelegrini II.  This included the description of whose 
responsibility it was to obtain evidence pertinent to the 
disposition of the claim.



Another relevant notice document in this instance includes 
the May 2004 statement of the case (SOC) as to each of the 
issues being decided herein, which included citation to and 
explanation of both 38 C.F.R. 3.310(a) - for claims for 
service connection for disability secondary to an already 
service-connected disorder -- and 38 U.S.C.A. § 1151 
pertaining to disability claimed as due to an incident of 
treatment (and under certain circumstances, vocational 
rehabilitation) at a VA medical facility.   

These documents effectively satisfied the first three notice 
requirements outlined in 38 C.F.R. § 3.159(b)(1) and 
Pelegrini II.  Notably, none of the VCAA letters sent to the 
veteran included the specific language of the "fourth 
element" mentioned above. No matter, though.   

In a precedent opinion, VA's General Counsel addressed the 
issue of the "fourth element" of the VCAA notice as 
outlined by the Court in Pelegrini v. Principi, 17 Vet. App. 
412 (2004) (Pelegrini I). See VAOPGCPREC 1-04 (Feb. 24, 
2004).  The "fourth element" language in Pelegrini I is 
substantially identical to that of Pelegrini II, as 
mentioned, requiring VA under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b)(1) to request the claimant provide any 
evidence in his or her possession that pertains to the 
claim.  Id.  The General Counsel's opinion held that this 
language was obiter dictum and not binding on VA.  See 
VAOPGCPREC 1-04 (Feb. 24, 2004); see also Pelegrini II, 18 
Vet. App. 112, 130 (2004) (Ivers, J., dissenting).  In 
addition, the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a 
generalized request, as outlined under § 3.159(b)(1), is 
harmful or prejudicial to the claimant.  For example, where 
the claimant is asked to provide any evidence that would 
substantiate his or her claim, a more generalized request in 
many cases would be superfluous.  Id.  The Board is bound by 
the precedent opinions of VA's General Counsel, as the chief 
legal officer for the Department.  38 U.S.C.A. § 7104(c) 
(West 2002).



Here, although none of the VCAA letters issued to the 
veteran contained the precise language specified in 38 
C.F.R. § 3.159(b)(1), the Board finds that he was otherwise 
fully notified of the need to give VA any evidence 
pertaining to his claims.  Regarding the claim for section 
1151 benefits, the September 2002 letter requested that the 
veteran inform the RO about any additional information or 
evidence that he wanted it to attempt to obtain on his 
behalf.  And in reference to the claim for service 
connection for a heart condition, both the December 2000 and 
April 2001 letters clearly informed him of the significance 
of providing all relevant information in support of that 
claim.  Even considering that the information contained in 
the latter two notice letters was not nearly identical to 
that associated with the fourth "element" of VCAA notice, 
since then, the veteran has received numerous additional 
notice letters which, although they did not directly mention  
his claim for a heart condition, provided further 
clarification as to the opportunity in general to submit all 
relevant evidence concerning a claim on appeal for VA 
compensation benefits (for instance, as included in the 
September 2002 letter).  Accordingly, a more generalized 
request with the precise language outlined in        § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004); see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2004), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Note also that, although the veteran was not provided notice 
of the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal, this 
was nonprejudicial.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction (AOJ, 
i.e., RO), the Board must consider whether the veteran has 
been prejudiced thereby).  This is because, since the Board 
will conclude below that the preponderance of the evidence is 
against his claims for service connection for heart 
condition, and for section 1151 benefits, any    questions as 
to the appropriate disability rating or effective date to be 
assigned     are rendered moot.



Moreover, as mentioned above, in addition to the criteria as 
to adequate content of the VCAA notice provided, there is 
also the consideration that the relevant notice letters must 
have been issued in a timely manner.  In this case, the 
December 2000 and April 2001 notice letters concerning the 
claim for a heart condition were each issued to him in 
advance of the June 2001 rating decision on appeal, which 
represented the initial adjudication of this claim.  So the 
timing of the VCAA notices provided to him was in accordance 
with the criteria set forth under  Pelegrini II -- i.e., 
notice issued to the claimant in advance of the initial 
adjudication of his claim for VA compensation or other 
benefits.  Also, regarding the claim for section 1151 
benefits, the RO similarly provided the veteran with the 
requisite VCAA notice prior to the July 2003 rating decision 
on that claim.  Hence, for each of the claims being decision, 
the legal definition for timely notice has been met.  See 
also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

Additionally, the RO has taken appropriate action to comply 
with the duty to assist the veteran with the development of 
his claims.  In this respect, the RO has obtained the 
veteran's service medical records (SMRs), his VA outpatient 
and hospitalization records over a period of a decade, and 
records pertaining to his receipt of disability benefits from 
the Social Security Administration (SSA).  The RO has also 
arranged for the veteran to undergo numerous VA examinations 
in connection with the claims on appeal.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran has 
submitted treatment records from a private hospital dated 
from November 1993 up until the present, and various personal 
statements.  He has not at any point requested the 
opportunity to testify at a hearing in support of his claims. 
38 C.F.R. § 20.700(a).

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed," and it is 
"difficult to discern what additional guidance VA could 
[provide] to the appellant regarding what further evidence he 
should submit to substantiate his claim."  Conway v. 
Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Accordingly, the 
Board will address the merits of the claims.

Service Connection for a Heart Condition

Service connection may be granted for any current disability 
that is the result of a disease or injury incurred or 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

Certain conditions involving what are generally recognized 
as diseases of a chronic nature, such as cardiovascular-
renal disease, will be presumed to have been incurred in 
service if manifested to a compensable degree within one 
year after service.  This presumption, however, is 
rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Direct service connection may not be granted without medical 
evidence of a current disability, medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of 
a nexus between the claimed in-service disease or injury and 
the present disease or injury. See, e.g., Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) ("A veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability . . .").  See also Maggitt v. West, 202 
F.3d 1370, 1375 (Fed. Cir. 2000).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  This 
includes situations where a    service-connected condition 
has chronically aggravated another condition that is not 
service connected, but compensation is only payable for the 
additional disability attributable to the aggravation.  See 
Allen v. Brown, 7 Vet. App. 439 (1995).     Also, medical 
evidence is required to show this secondary cause-and-effect 
relationship; mere lay opinion will not suffice.  See Lanthan 
v. Brown, 7 Vet. App. 359, 365 (1995).

In determining whether service connection is warranted, VA 
is responsible for considering both the positive and 
negative evidence.  If the evidence, as a whole, 
is supportive or is in relative equipoise (i.e., about 
evenly balanced), then the veteran prevails.  Conversely, if 
the preponderance of the evidence is negative, then service 
connection must be denied.  See 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Upon consideration of the competent evidence addressing the 
clinical history of a cardiovascular disability, service 
connection is not warranted for this condition, including on 
the basis of an alleged secondary relationship to his 
currently    service-connected psychiatric disorder.  In 
determining whether the disability claimed is in fact 
attributable to the veteran's service, the Board has first 
considered whether there is a direct link between a post-
service cardiovascular condition and any incident (or 
instance of medical treatment) occurring therein.  Also 
reviewed is the alternative theory of entitlement of a 
secondary relationship between a current heart condition, and 
his general anxiety and depressive disorder  -- i.e., whether 
his present condition is associated with his service, as 
having been incurred or undergone substantial aggravation due 
to an already service-connected disorder.  See 38 C.F.R. § 
3.310(a).  Here, while there is some medical evidence that 
indicates the presence of the current claimed heart 
condition, as explained below, the competent and probative 
evidence as a whole does not establish the requisite link to 
either service or service-connected disability.       

Regarding the issue of whether there is a direct medical 
relationship between a current heart condition and military 
service, the relevant clinical history at the outset includes 
the veteran's service medical records, and these reports do 
not reflect any instances of evaluation or treatment for a 
cardiovascular condition during service.  The report of a 
routine chest x-ray conducted in conjunction with his June 
1973 separation examination yielded normal results.  
Moreover, there is  no record of any treatment for symptoms 
of a cardiovascular condition within the first year from 
service discharge.  So there is no evidentiary basis for 
application of the provisions governing the availability of 
presumptive service connection --    i.e., for a 
cardiovascular disorder (including the conditions of 
hypertension, arteriosclerosis and organic heart disease), 
for disability manifested to at least a compensable level 
(10-percent) within the first year following separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.

There is more recent evidence post-service which shows the 
development of a cardiovascular condition, and thus, provides 
evidence of the presence of the current disability claimed, 
the first legal requirement before a finding as to a medical 
relationship to service is necessary.  See Degmetich v. 
Brown, 104 F.3d 1328 (1997) (interpreting 38 U.S.C. § 1131 as 
requiring the existence of a present disability for VA 
compensation purposes).  See also Wamhoff v. Brown, 8 Vet. 
App. 517, 521 (1996).  Treatment records associated with the 
veteran's receipt of Social Security Administration 
disability benefits include an August 1992 hospitalization 
report which indicates that he had experienced a myocardial 
infarction previously that month.  Subsequent reports of the 
veteran's evaluation and treatment at a private medical 
facility dated from the early-1990s until 2002, note that he 
reported having on an intermittent basis instances of chest 
pain, and underwent treatment on several occasions for 
angina.  Most recently, in March 2002, his treating physician 
observed that the veteran had chest pain, which he suspected 
was non-cardiac pain related to a viral illness; but he also 
indicated that the veteran had significant risk factors 
including a previous myocardial infarction, so the veteran 
was scheduled  for continued observation and treatment 
through medication.  VA outpatient records from the Togus VA 
Medical Center (VAMC) since mid-2000 also show periodic 
instances of reports of having had substernal chest pain.  As 
a general matter, pain, alone (without a diagnosed underlying 
malady or condition) does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  This 
aside, the Board will at least assume arguendo that the 
evidence presented thus far conclusively indicates an actual 
underlying cardiovascular disability.  

The remaining matter, then, with respect to service 
connection on a direct basis is whether the record 
establishes a casual relationship (i.e., medical nexus) to 
service.  In this regard, however, there is unfortunately no 
competent evidence of the required medical relationship to 
service.  As indicated, SMRs do not reflect any findings or 
complaints of such a condition.  A cardiovascular disability 
also was not first manifested until approximately two decades 
after separation from service, and as result, there is no 
indication of continuity of symptomatology of a heart 
condition from around the time of service discharge until 
several years later, another relevant consideration that 
would be of value in determining whether there is a medical 
nexus to service.  See 38 C.F.R. § 3.303(d).  Significantly, 
there is also no medical opinion of record from any VA or 
private treatment provider that indicates or otherwise 
suggests that a heart condition is service-related.  While on 
VA general medical examination in February 1994 the examiner 
diagnosed the veteran as having angina, and proceeded to 
observe that he did not have access to recent private 
treatment records and suggested that "the Board" 
(presumably meaning the RO then considering his claim for 
nonservice-connected pension benefits) obtain these records, 
this statement in its actual context does not correspond to 
an attempt to address the etiology of a heart condition.  
Instead, in recommending that portions of the veteran's 
clinical history be obtained, the examiner was seeking only 
more information as to the severity of impairment at that 
time, relevant to the nonservice-connected pension issue then 
on appeal.  This statement does not appear to be a suggestion 
from this physician that additional records from the 
veteran's treatment history would help to address the likely 
cause of a cardiovascular condition.  Hence, in the absence 
of probative medical evidence that the veteran's present 
condition is associated with some incident of service, 
service connection would not be warranted on a direct basis.

Turning to the theory of entitlement of secondary service 
connection, the veteran has identified his service-connected 
general anxiety and depressive disorder as a condition which 
may have caused or substantially contributed to the 
development of his claimed cardiovascular disorder.  Since 
the confirmation of such a relationship would need to be 
determined based on review of the record and an opinion by a 
competent physician, the RO has arranged for one or more 
medical opinions that address this key question concerning 
the etiology of a cardiovascular condition.     In March 
2004, a VA physician indicated following a review of the 
contents of his claims file, that regarding whether coronary 
artery disease was caused by service-connected depressive 
disorder, he knew of no scientific evidence to support the 
contention that depressive disorder was the etiologic factor 
for the development of coronary artery disease.  And in his 
supplemental opinion dated in April 2004,      he clarified 
that "the preponderance of scientific medical evidence does 
not support [the] contention that depressive disorder causes 
or aggravates coronary artery disease," since there were 
multiple risk factors for coronary artery disease and 
depression was not one of them.  These opinions when 
considered together effectively rule out a relationship 
between a heart condition and the service-connected 
psychiatric disorder -- on the basis of both causation and 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 449 
(1995).  Notwithstanding also that the characterization of 
the psychiatric disability for which the RO awarded service 
connection (by way of a May 2003 rating decision) was that of 
depressive disorder and general anxiety disorder, the opining 
physician's references to the specific mental health 
condition he experiences presumably encompassed all symptoms 
attributable to that condition given his clear indication of 
having thoroughly reviewed the claims file.  Additionally, 
there is no other opinion of record which otherwise discusses 
the possibility of the secondary relationship alleged to 
exist.    In summary, the pertinent medical findings do not 
provide an evidentiary basis     for service connection for a 
cardiovascular condition on either a direct or   secondary 
basis.  

Claim for Compensation Benefits under Section 1151

Under VA law, when a veteran suffers additional disability or 
death as the result of training, hospital care, medical or 
surgical treatment, or an examination by VA, disability 
compensation shall be awarded in the same manner as if such 
additional disability or death were service-connected.  See 
38 U.S.C.A. § 1151;                      38 C.F.R. § 3.358.    

For claims filed on or after October 1, 1997, as in this 
case, the veteran must show that the VA treatment in question 
resulted in additional disability and further, that the 
proximate cause of the additional disability was 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on VA's part 
in furnishing the medical or surgical treatment, or that the 
proximate cause of the disability was an event which was not 
reasonably foreseeable.  See 38 U.S.C.A.      § 1151; see 
also VAOPGCPREC 40-97 (Dec. 31, 1997).   


In determining whether additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of disease or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The next determination that is required, provided that 
additional disability is shown to exist, is whether any 
additional disability resulted from a disease or injury or an 
aggravation of an existing disease or injury sustained in 
connection with VA hospitalization or treatment, and not 
merely coincidental therewith.  See 38 C.F.R.  § 3.358(c)(1).  
The mere fact of aggravation alone will not suffice to make 
the disability compensable in the absence of proof that it 
resulted from disease or injury or an aggravation of an 
existing disease or injury suffered as the result of 
hospitalization, medical or surgical treatment.  See 38 
C.F.R.  § 3.358(c)(2).  Additionally, compensation is not 
payable for the necessary consequences of medical or surgical 
treatment properly administered with the express or implied 
consent of the veteran.  "Necessary consequences" are those 
that are certain to result from, or were intended to result 
from, the examination or medical or surgical treatment 
administered.  See 38 C.F.R. § 3.358(c)(3).

In this instance, the criteria for compensation benefits 
under 38 U.S.C.A. § 1151 for a right elbow condition have not 
been met, for the reason that the incident of VA medical 
treatment which the veteran has identified as the basis for 
the benefits sought due to alleged carelessness and/or faulty 
treatment, has been established by competent evidence not to 
have resulted in any additional disability.  As mentioned 
above, evidence of additional disability following the VA 
medical procedure in question -- i.e., of specific disability 
above and beyond the pathology which existed in advance of 
the medical treatment provided, is the preliminary 
requirement for a valid claim for section 1151 benefits.   



The record establishes as to the presence of a disability 
affecting the right upper extremity, that on a VA general 
examination in February 1994, the veteran was noted to have 
undergone a previous bilateral carpal tunnel release 
(and left ulnar release).  He had continued to have symptoms 
affecting the upper extremities even after this procedure, 
however, and at that time complained of symptoms which 
included loss of sensation in the hands, and pain which 
radiated from the posteromedial aspect of the left elbow on a 
daily basis.  The clinical history then shows that apparently 
his neurological condition to the upper extremities became 
more pronounced in the right arm.  The diagnosis was right 
ulnar neuropathy, manifested by numbness and tingling in the 
right hand and forearm.  He then underwent on January 13, 
1997 a transposition of the ulnar nerve at the right elbow, 
at the Togus VAMC.  Following this procedure, he was 
discharged later the next day.  No complications of this 
procedure were noted in the operative report.  

In the next relevant record of treatment, the veteran 
presented at the Boston VAMC in April 1998 and reported that 
he had experienced right shoulder and elbow pain for years, 
and that about one and one-half year ago, he had received an 
operation for a dislocated shoulder, after which the elbow 
pain briefly improved.  He then had a right ulnar nerve 
transposition (the procedure noted above) which did not help.       
It was noted objectively at that time that EMG and nerve 
conductions of the right upper extremity were normal, and 
showed no evidence of a compression neuropathy or cervical 
root lesion.  The veteran later returned to Togus VAMC to 
obtain treatment on an outpatient basis for right ulnar 
neuropathy.  He subsequently was admitted to that facility on 
December 16, 1998, with the diagnosis of impingement of the 
right ulnar nerve, and interior/anterior subluxation of the 
right shoulder.  He then underwent a neurolysis procedure on 
the right ulnar nerve, along with manipulation conducted on 
the right shoulder.  The report of these procedures does not 
reflect any apparent abnormalities, and it was noted that the 
veteran tolerated the procedures well and left the operating 
room in satisfactory condition.  He was discharged the next 
day.  A follow-up report later that week suggested that he 
was progressing well.  



Following this second procedure, the veteran was evaluated in 
August 1999 for right shoulder pain, and the clinical 
assessment was that of degenerative changes or partial tear 
of the suprapsinatus tendon.  In March 2000, a physician at 
Togus VAMC provided an assessment of continued right shoulder 
impingement; and continued parasthesias and discomfort in the 
fourth and fifth fingers of the right hand, along with some 
discomfort and numbness at the medial aspect of the elbow 
joint.  It was noted that the latter condition could 
represent entrapment or injury to the antebrachial cutaneous 
nerve.  Subsequent reports from that facility reflect ongoing 
problems related to pain and discomfort in the right shoulder 
and        elbow regions.  

Based on the above, there is objective indication that 
neurological disability associated with the functioning of 
the right elbow continued to manifest, even following the 
procedures completed at the Togus VAMC.  That 
notwithstanding, the essential first requirement for a claim 
for section 1151 benefits is that there must also have been 
additional disability since the treatment rendered.  To this 
effect, on VA examination in March 2004, the examination 
provider explained that he had carefully reviewed the 
surgical records and had found no evidence that there was 
additional disability due to the veteran's transposition of 
the ulnar nerve, right elbow, which had been caused by 
carelessness, negligence, error in judgment or similar 
instances of fault on the part of VA.  Then in April 2004, at 
the request of the RO for clarification, this physician 
indicated that it was his opinion after extensive review, 
that there was no evidence of additional disability due to 
transposition of the ulnar nerve surgery.  He noted that the 
symptom picture and clinical findings postoperatively were 
virtually the same as preoperative, and explained that he had 
reviewed in detail voluminous records in the case folder as 
well as electronic notes.  



This second opinion in April 2004, in particular, establishes 
the lack of an additional disability as alleged, and 
following comparison of both pre- and        post-operative 
conditions, as indicated under 38 C.F.R. § 3.358(b)(1) when 
addressing the issue of this specific criteria for section 
1151 benefits.  Also, this opinion by all objective accounts 
is grounded in an extensive review of the contents of the 
veteran's claims file, including the surgical procedures in 
question.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000); Black v. Brown, 5 Vet. App. 177, 180 (1993) 
(physician's access to the claims file and the thoroughness 
and detail of the opinion is of key significance in 
addressing the probative value of the conclusion expressed 
therein).  So it represents probative assessment on the 
question of additional disability.

Given the competent findings of record that establish that no 
additional disability was experienced following the ulnar 
nerve transposition procedures, based on the one physician's 
opinion of record to discuss this issue, the remaining 
criteria for compensation under section 1151 as to whether 
there was any fault in the nature and/or quality of VA 
treatment rendered does not warrant consideration.  
Accordingly, the requirements for the claim for section 1151 
benefits arising out of the treatment provided for the 
veteran's right elbow disorder have not been satisfied based 
on the objective evidence concerning the medical procedures 
at issue.  

Conclusion

The veteran has also offered his assertions in support of the 
claims being decided for service connection for a heart 
condition, and section 1151 benefits for a right elbow 
condition.  However, because he is layman, the veteran is not 
competent to offer a probative opinion etiologically linking 
his current claimed heart condition to his military service, 
or a service-connected psychiatric disorder, as well as 
establishing that he experienced objective impairment 
following an instance of alleged careless or faulty medical 
treatment on the part of VA.  See Grottveit v. Brown, 5 Vet. 
App. 91,93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  But since the preponderance of the evidence is 
against each claim, this doctrine is not applicable.  38 
U.S.C.A. 5107(b);                38 C.F.R. § 3.102.  See also 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).


ORDER

The claim for service connection for a heart condition, 
including as secondary to a service-connected depressive 
disorder and anxiety disorder, is denied.  

The claim for compensation benefits under 38 U.S.C.A. § 1151, 
for a right elbow condition, also is denied. 


REMAND

As mentioned, the VCAA became effective on November 9, 2000, 
and this law prescribed several essential requirements 
regarding VA's duty to notify and assist a claimant with the 
evidentiary development of a pending claim for compensation 
or other benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103A, 
5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2005).  

And as also alluded to, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, the 
Court held that the VCAA notice requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a "service connection" claim:  (1) veteran status; 
(2) existence of a disability;          (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  

With respect to those claims remaining on appeal, 
unfortunately, the veteran has not yet received any 
correspondence from the RO which addressed the significance 
of the provisions of the VCAA to the continued development of 
these claims on their respective merits.  As for the claims 
for special monthly compensation (SMC) based on the need for 
regular aid and attendance of another person, and for an 
earlier effective date for the award of SMC on the basis of 
housebound status,       no VCAA notice correspondence has 
been issued thus far which specifically concerned these 
claims, or otherwise alluded to the procedures for obtaining 
evidence that would help establish entitlement to the benefit 
sought.  The issuance of such a notice letter is essential in 
order to inform the veteran as to the extent of the evidence 
necessary to support the above-referenced claims (in addition 
to discussion of the evidence required in the May and October 
2004 SOCs on these issues, respectively) -- and to clarify 
whose responsibility, the veteran's or VA's,  it is to obtain 
the evidence relevant to the disposition of those matters.  
See Quartuccio v. Principi, 16 Vet. App. at 186-87.  In view 
of the recent holding in Dingess/Hartman, it is also 
important that he receive notice of the degree of disability 
and effective date elements of his claims, consistent with 
the discussion  in that case holding as to what information 
must be provided on these elements.    So a VCAA letter 
should be issued pertaining to each of these claims.   

Additionally, concerning the claims for higher initial 
ratings for service-connected residuals of a right fifth 
metacarpal fracture and right shoulder separation, and an 
earlier effective date for depressive disorder and anxiety 
disorder, the veteran likewise has not been issued a VCAA 
notice letter specific to the claims -- this is 
notwithstanding that he previously was provided relevant 
notice information as to the underlying matter of service 
connection for each disability at issue, through VCAA letters 
preceding the RO's award of service connection for these 
conditions.  In particular, the veteran received a December 
2000 notice letter in connection with his original claims for 
service connection for residuals of a right shoulder 
separation and a psychiatric disorder, and subsequent letters 
in April and August 2001 that also discussed his claimed 
residuals of a right fifth metacarpal fracture.  While 
previously in accordance with the opinion of VA's General 
Counsel in VAOPGCPREC 8-2003 (Dec. 22, 2003), it was held 
that a claimant need not receive another notice letter on a 
"downstream issue" (i.e., claim for a higher initial rating 
or earlier effective date), where he has already been 
afforded adequate VCAA notice regarding entitlement to the 
underlying VA benefit granted, this opinion has since been 
effectively overruled by the holding in Dingess/Hartman     -
- which required a comprehensive explanation before initial 
adjudication of the claim as to both the disability rating 
and effective date elements.       

Hence, the veteran should receive VCAA letters that are 
specific to the claimed higher initial ratings, and earlier 
effective date sought.  In this regard, note also that even 
while the May 2004 SOC issued pertaining to each of these 
claims did contain citation to some of the legal criteria 
relevant to the claims, and was of assistance in appraising 
the veteran of the evidence necessary to substantiate his 
claims, providing a VCAA notice letter will clarify the 
procedures for obtaining all relevant evidence, and as well, 
present a comprehensive and detailed explanation of the 
disability rating and effective date elements as to these 
matters. 

Accordingly, these claims are REMANDED to the RO (via the 
AMC) for the following development and consideration:

1.	Prior to any further adjudication of 
the claims on appeal for SMC based upon 
the need for regular aid and 
attendance, higher initial ratings for 
the residuals of a fracture of the 
right fifth metacarpal and the 
residuals of a right shoulder 
separation, and an earlier effective 
date for the award of service 
connection     for  a psychiatric 
disorder and for SMC based on 
housebound status, send the veteran 
another       VCAA letter in accordance 
with 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and all other 
applicable legal precedent. This 
additional correspondence, consistent 
with 38 U.S.C.A. § 5103(a) and                 
38 C.F.R. § 3.159(b), must include an 
explanation      of the information or 
evidence needed to establish a 
disability rating and effective date 
for the claims on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506               
(U.S. Vet. App. Mar. 3, 2006).



2.	Obtain all additional records 
pertaining to the veteran's outpatient 
treatment through the Togus VAMC since 
April 2004.  Then associate all records 
obtained with his claims file.  

3.	Review the claims file.  If any 
development is incomplete, take 
corrective action before 
readjudication.  38 C.F.R. § 4.2 
(2005); Stegall v. West, 11 Vet. App. 
268 (1998).

4.	Then readjudicate the claims for SMC 
based upon the need for regular aid and 
attendance of another person; an 
initial compensable rating for 
residuals of a fracture of the right 
fifth metacarpal; an initial rating 
higher than 40 percent for residuals of 
a right shoulder separation, from 
November 17, 2000 to July 7, 2002;   a 
rating higher than 50 percent for the 
residuals of a right shoulder 
separation, since July 8, 2002;             
an effective date earlier than July 3, 
2001 for the award of service 
connection for depressive disorder and 
anxiety disorder; and an effective date 
earlier than July 20, 2002, for the 
award of SMC on the basis of housebound 
status, based on the additional 
evidence obtained.  In adjudicating the 
claims for increase for the veteran's 
service-connected residuals of a 
fracture of the right fifth metacarpal, 
and right shoulder separation, the RO 
should indicate its continued 
consideration of whether the ratings 
for these disabilities should be 
"staged."  See Fenderson, 12 Vet. App. 
at 125-26.  If the claims are not 
granted to the veteran's satisfaction, 
prepare a supplemental statement of the 
case (SSOC) and send it to him and his 
attorney.  Give them time to respond 
before returning the claim to the Board 
for further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).




______________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 Department of Veterans Affairs


